Order entered December 13, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01147-CV

    ROSS STORES, INC., ROSS DRESS FOR LESS, INC., AND STEVEN FUENTES,
                                Appellants

                                               V.

                                 FREDDIE PRICE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03907-B

                                           ORDER
       Before the Court are court reporter LaToya Young-Martinez’s December 5, 2019 and

December 9, 2019 requests for extensions of time to file the reporter’s record. We GRANT the

requests and ORDER the reporter’s record be filed no later than December 20, 2019. Because

the record was first due September 28, 2019 and this is an accelerated appeal, we caution that

further extension requests will not be granted absent exigent circumstances.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE